 Case: 4:19-cv-00429-JCH Doc. #: 31 Filed: 09/12/19 Page: 1 of 4 PageID #: 208



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI

   ENERGIZER BRANDS II LLC,
   ENERGIZER HOLDINGS, INC.,
   ENERGIZER MANUFACTURING,
   INC., and AMERICAN COVERS, LLC,
                                                 Civil Action No. 4:19-cv-00429
            Plaintiffs,

   vs.

   PARADISE AIR FRESH, LLC, MARC
   FUNDERLICH, and RYAN SIMONS,

            Defendants.


  JOINT STATUS UPDATE AND MOTION FOR ENTRY OF BRIEFING SCHEDULE

         Pursuant to ECF 29 and 30, Plaintiffs Energizer Brands II LLC, Energizer Holdings, Inc.,

Energizer Manufacturing, Inc., and American Covers, LLC (collectively, “Plaintiffs”) and

Defendants Paradise Air Fresh, LLC, Marc Funderlich, and Ryan Simons (collectively,

“Defendants”) (Defendants and Plaintiffs collectively, the “Parties”) hereby jointly provide the

Court with (a) a status report regarding the parties’ mediation and (b) a joint proposed schedule

for Defendants to file their answer or responsive motion to Plaintiffs’ Amended Complaint.

Mediation Status Report

         The parties engaged in mediation on September 5, 2019. The mediation did not result in a

resolution to this case.

Proposed Schedule

         The parties propose the following schedule for Defendants to file their answer or

responsive motion to Plaintiffs’ Amended Complaint and any related briefing:




                                                1
 Case: 4:19-cv-00429-JCH Doc. #: 31 Filed: 09/12/19 Page: 2 of 4 PageID #: 209



    Defendants’ Deadline to file a response to          October 3, 2019
    Plaintiffs’ Amended Complaint by Answer
    or by Motion:

    Plaintiffs’ Deadline to Respond to any              October 24, 2019
    Motion Filed by Defendants:

    Defendants’ Deadline to File Reply in               November 7, 2019
    support of any Motion filed by Defendants:


       WHEREFORE, for the foregoing reasons and good cause shown, the Parties respectfully

request that the Court enter the above-proposed briefing schedule.

DATED: September 12, 2019.

Respectfully submitted,

/s/ Jennifer Fairbairn Deal               .      /s/ Michael W. Marcil_______________
Herbert R. Giorgio Jr., Missouri Bar #58524      Matthew A. Jacober (MO. 51585)
Matthew G. Minder, Missouri Bar #61686           LATHROP GAGE, LLC
BRYAN CAVE LLP                                   7701 Forsyth Blvd.
One Metropolitan Square                          Suite 500
211 North Broadway, Suite 3600                   Clayton, MO 63105
St. Louis, MO 63102-2750                         Telephone: (314) 613-2845
(314) 259-2417 (telephone)                       Email: mjacober@lathropgage.com
(314) 552-8417 (facsimile)
herb.giorgio@bclplaw.com                         Michael W. Marcil (admitted Pro Hac Vice)
matt.minder@bclplaw.com                          GUNSTER, YOAKLEY & STEWART, P.A.
                                                 450 East Las Olas Blvd.
 William H. Brewster (admitted Pro Hac           Suite 1400
 Vice)                                           Ft. Lauderdale, FL 33001-4206
 Jennifer Fairbairn Deal (admitted Pro Hac       Telephone: (954) 462-2000
 Vice)                                           Email: MMarcil@gunster.com
 KILPATRICK TOWNSEND &
 STOCKTON LLP                                    Christopher Benvenuto (admitted Pro Hac Vice)
 1100 Peachtree Street NE, Suite 2800            John W. Terwilleger (admitted Pro Hac Vice)
 Atlanta, GA 30309                               GUNSTER, YOAKLEY & STEWART, P.A.
 Telephone: 404-815-6500                         777 South Flagler Drive
 Facsimile: 404-815-6555                         Suite 500 East
 bbrewster@kilpatricktownsend.com                West Palm Beach, FL 33401
 jdeal@kilpatricktownsend.com                    Telephone: (561) 655-1980
                                                 Email: CBenvenuto@gunster.com
                                                 JTerwilleger@gunster.com
 Counsel for Plaintiffs Energizer Brands II

                                                 2
Case: 4:19-cv-00429-JCH Doc. #: 31 Filed: 09/12/19 Page: 3 of 4 PageID #: 210



LLC, Energizer Holdings, Inc., Energizer    Counsel for Defendants Paradise Air Fresh,
Manufacturing, Inc., and American Covers,   LLC, Marc Funderlich and Ryan Simons
LLC




                                            3
 Case: 4:19-cv-00429-JCH Doc. #: 31 Filed: 09/12/19 Page: 4 of 4 PageID #: 211



                              CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, I electronically filed and serviced the

foregoing Motion with the Clerk of the Court using CM/ECF on counsel for Defendants.


                                                   /s/ Jennifer Fairbairn Deal
                                                       Jennifer Fairbairn Deal
